95 F.3d 1159
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Mark B. INGRAHAM, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Delbert Duane YOUNG, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Peter J. McKENNA, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.James P. DOHERTY, Defendant-Appellant.
No. 93-30307, 93-30308, 93-30315, 96-30341.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted June 6, 1994.Submission Deferred Dec. 15, 1994.Resubmitted and Decided Aug. 19, 1996.

Before:  POOLE, BRUNETTI and KLEINFELD, Circuit Judges.
ORDER
This case is resubmitted as of the file date of this order.
Before:  POOLE, BRUNETTI and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
Appellants contend that the seizures and forfeitures of their properties barred subsequent prosecution and punishment under the Double Jeopardy Clause.  We deferred submission until the final disposition of  United States v. $405,089.23, 33 F.3d 1210 (9th Cir.1994), amended on denial of rehearing, 56 F.3d 41 (9th Cir.1995).  The Supreme Court granted certiorari in  $405,089.23 and disposed of that case in  United States v. Ursery, 116 S.Ct. 2135 (1996).  By separate order, we have resubmitted this case for decision.


3
In Ursery, the Supreme Court reversed  $405,089.23, holding that "in rem civil forfeitures are neither 'punishment' nor criminal for purposes of the Double Jeopardy Clause."   Ursery, 116 S.Ct. at 2149.   Therefore, the prosecutions and punishments of the appellants did not violate the Double Jeopardy Clause.


4
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3